Title: From Abigail Smith Adams to John Quincy Adams, 10 May 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my dear Son
					Quincy May 10th 1817
				
				I will write to you again, and untill I learn from you, that you have taken your passage home.—I have now to acknowledge a succession of Letters from you, arriveing nearly all together No 106. No 107 No 108 No 109 No 10010 and No 111 March the 16th which is the late date—I hope you did not think, when I wrote to you pressing your return to America, that my object was the office to which you have Since been appointed—I knew too Well your spirit of independence, and feel my own too powerfull, to solicit offices. it was merely Selfish motives which prompted me to urge it—I wished to have you near me the few remaining days allotted me, and as a Solace to your Father in his old Age—Years Steal“Fire from the mind, as vigor from the Limbs”“And Life’s enchanted cup but Sparkles near the Brim”you cannot fail to be shocked after Eight years absence at the change you will find in those most dear to you. when I look in my Glass—I See that I am not what I was—I scarcly know a feature of my own face—but I beleive that this mortal Body—Shall one day put on immortality—and be renovated in the world of Spirits—having enjoyed a large portion of the good things of this Life, and few of its miseries, I ought to rise satisfied from the Feast, and gratefull to the Giver. I look forward with hope, that I may be permitted the priviledge of beholding my dear Children and welcomeing them to their Native Country—a happy a flourishing and peacefull Country—at the present day—every account from our old Step dame Britain fills me with dread and anxiety—oppression will make the wise madyour Colleigue at Ghent mr Russel is married to my Neighbour miss Smith—a Lady of no common acquirements—the Ceremony was conducted in rather a Novel manner for this Country, and has excited News paper S comments and remarks; too severe I think for the occasion—as nothing criminal attended the exhibition—our own News papers were not Sufficient to throw Ridicule upon it, but all the Southern papers must take up the Subject, and pass Sentance upon it—must mr Russel has drawn a prize—and Envy has no small Share in the Calumny—we make no pretentions to Rank & titles, yet Humane Nature will break through the disguise, and show that the Spirit of Ceasar is alive within us—an officer who enters, as the Sailors Say at the Cabin window—is never equally respected, as one who rises by regular gradation—The Season is late with us, and dry. we hope for a more fruitfull Season than the last. Bread Stuff as it is call’d is very high. our crops of corn being cut off, makes flower much dearer. it is 15 to 16 dollars pr Barrel, and we have to do what never before happend purchas all our corn from the Southward—I do not write now to mrs A or the Children. this Letter must Serve for all—I have just given one for you to mr Theodore Lyman, who I hope will arrive before you leave Englandmy floar Cloth is arrived. I Shall pay to your Brother the cost. I requested Mrs Adams to bring me half a doz. double Muslin hankerchiefs if to be had. there are none imported hereI Shall look earnestly for Letters from You after you receive notice of your appointment—I am dear / Son ever your affectionate / Mother
				
					A A
				
				
			